DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 5-6 are pending and examined below. This action is in response to the claims filed 2/12/20.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 2/12/20, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 2/12/20. 35 U.S.C. § 103 rejections are withdrawn.

However, upon further consideration, a new ground(s) of rejection is made in view of Breed et al. (US 2012/0323474) below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Biber et al. (US 2014/0324246) in view of Yasukawa et al. (US 2005/0159841) and Breed et al. (US 2012/0323474).

Regarding claim 5, Biber further discloses a field management system comprising: an autonomous traveling work vehicle including (¶24 – autonomous working device): 
a traveling vehicle body (¶24 and Fig. 1 – housing 50 corresponds to the recited vehicle body); 
a positioning device mounted on the traveling vehicle body and configured to acquire self-vehicle position information indicative of a self-vehicle position (¶24-27 and Fig. 1 – locating unit 32 corresponds to the recited positioning device, housing 50 corresponds to the recited vehicle body, and determining positions corresponds to the recited acquire self-vehicle position information); 
a work device for effecting a work for a field (¶3 and ¶24 – autonomous lawn mower corresponds to the recited work device); 
a determining device for determining a condition of at least either one of the traveling vehicle body and the work device during traveling of the traveling vehicle body (¶7 and ¶24-28 – sensing unit 24 corresponds to the recited determining device, and a surface which to be processed can also advantageously be detected appropriately and precisely corresponds to the recited determining a condition of the traveling vehicle body);
an abnormality detection section for detecting abnormality in the field based on determination data determined by the determining device (¶37-38 and Fig. 2 – irregular obstacle 48 corresponds to the recited abnormality, computing unit 12 includes the abnormality detection section, and sensing unit 24 corresponds to the recited determining device); and 
an abnormality information outputting section configured to output, as abnormality information in the case of detection of abnormality by the abnormality detection section, the self-position information (¶37-38 and Fig. 2-4 – computing unit 12 includes the abnormality information outputting section, a position corresponds to the recited self-position information, irregular obstacle 48 corresponds to the recited abnormality, and the irregular obstacle 48 is stored temporarily corresponds to the recited outputting abnormality information); and 
a remotely operated terminal (¶3, ¶37-39 and Figs. 2-4 – station 64, computing unit could be outside the device such as in a remote control and/or a fixed station, providing the remotely operated terminal): 
an abnormality information acquisition section configured to acquire the abnormality information outputted from the abnormality information outputting section (¶37-38 and Fig. 2-4 – computing unit 12 includes the abnormality information outputting and acquisition sections, irregular obstacle 48 corresponds to the recited abnormality, and the irregular obstacle 48 is stored temporarily corresponds to the recited outputting abnormality information); 
a map information storage section configured to store map information of the field (¶37-39 - outline line map 34 corresponds to the recited map information storage section); and 
an abnormality information addition section configured to add the abnormality information to the map information (¶37-39 - autonomous working device 10 records the area in which the irregular obstacle 48 is located in the outline map),
the abnormality information includes the self-position information, and the determination data (¶37-38 and Fig. 2-4 – irregular obstacle 48 corresponds to the recited .
Biber does not disclose transferring abnormality information to an acquisition section of the terminal or the use of a photographing device Yasukawa further discloses a photographing device for photographing an image around the traveling vehicle body when the abnormality has been detected by the abnormality detection section (¶63-66 and Fig. 3 – photographing suspicious objects corresponding to the recited photographing an image around the body in response to an abnormality being detected); and wherein 
the abnormality information includes an image photographed by the photographing device (¶63-66 and Fig. 3 – data (like images) are sent to the user corresponding to the recited abnormality information including the photograph corresponding to the recited transferal of the information to a remotely operated terminal).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous working vehicle of Biber with the photographing/reporting anomalies of Yasukawa in order to notify the station or user of suspicious or abnormal objects that have been detected (Yasukawa - ¶22). 
While Biber in view of Yasukawa do disclose the identification of the abnormality as well as location and photographic documentation and transmittal, it does not explicitly disclose displaying map, abnormality information including position, image, and determination data together, however Breed discloses an intravehicular information communication system including a display section configured to display the abnormality information together with the map information, the abnormality information including the self-position information, the image photographed by the photographing device, and the determination data (¶369 – relevant information of the accident corresponding to the recited determination data, map update including probe vehicle picture information corresponding to the recited map information and abnormality information including self-position information and the image photographed, where all this information being transmitted to the central control station, consolidated then transmitted to vehicles for a timely display of the accident corresponding to the recited displaying information together at the control center as well as in the vehicles within the area. While all of the information above is not explicitly disclosed as being displayed together at the control center It would have been obvious to one of ordinary skill in the art before the filing date to have displayed all the information together in order to manually review and update traffic information ¶369).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous working vehicle of Biber in view of Yasukawa with the display information of Breed in order to communicate relevant information to a control center (Breed - ¶369).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Biber et al. (US 2014/0324246) in view of Yasukawa et al. (US 2005/0159841) and Breed et al. (US 2012/0323474), as applied to claim 5 above, in view of Sandin et al. (US 2008/0039974)

Regarding claim 6, Biber in view of Yasukawa and Breed does not explicitly disclose the method of determining data however Sandin discloses an autonomous robot coverage system determination data determined by the determining device is at least one of the group consisting of (¶231-233 – terrain data corresponds to the recited determination data and tilt sensor 710 corresponds to the recited determining device):
a traveling load applied to a traveling drive device for driving the traveling vehicle body for traveling (¶234 – drive wheel torque sensor corresponds to the recited traveling load), 
a work load applied to a work drive device for driving the work device (¶234 – motor load of the cutter 200 corresponds to the recited work load), 
a tilt of the traveling vehicle body (¶231-233 – robot tilt), or 
an acceleration of the traveling vehicle body (¶251-253 – accelerometer data). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous working device of Biber in view of Yasukawa and Breed with the data collection methods of Sandin in order to try to localize or to map the mowing area using a system of sensors (Sandin - ¶4).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Beniyama et al. (US 2007/0188615) discloses a monitoring device which displays abnormality occurrence position, map and image information (¶46).

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665